





Exhibit 10.1
[Jazz Pharmaceuticals Letterhead]
PERSONAL, PRIVATE AND CONFIDENTIAL
14 May 2012
Patricia Carr
[Address]
Terms and Conditions of Employment
Dear Pat,
On behalf of Jazz Pharmaceuticals PLC (the “Company”), I am very pleased to
offer you employment with the Company.
Your employment will be subject to the following terms and conditions.
1.
POSITION

Your position with the Company will be as Vice President, International Finance.
2.
COMMENCEMENT DATE

Your employment will be deemed to have commenced on 9 July 2012 and the terms
and conditions set out in this letter will take effect from such date.
3.
PLACE OF WORK

You will be normally based at the Company’s offices at 45 Fitzwilliam Square,
Dublin 2, but will be required to travel within Ireland and abroad in carrying
out your responsibilities. For up to an initial period of 6 months, your primary
location shall be the offices of Jazz Pharmaceuticals in Palo Alto, CA, USA.
Thereafter, you will be required to travel to the United States of America and
other locations from time to time.
4.
HOURS OF WORK

You will determine your own hours of work and will be required to work the
requisite hours and days in order to best perform your duties and to this end a
degree of flexibility will be required on your part. You shall work a minimum of
37.5 hours per week from 9:00 am to 5:30 pm Monday to Friday, with a break of
one hour for lunch each day. Your salary reflects the flexibility required of
you. No extra remuneration will be paid for additional hours worked or where
work is required to be performed on a weekend.
5.
REPORTING STRUCTURE

You will report directly to the SVP, Finance, David Brabazon. However the
reporting structure may change from time to time, at the discretion of the Chief
Financial Officer, the Chief Executive Officer or the Board of Directors (the
“Board”).





--------------------------------------------------------------------------------







6.
SALARY

6.1.
Your initial salary will be €200,000 per annum. This will be paid to you monthly
in arrears on the last day of each month by credit transfer directly to your
bank account. Your salary will be subject to annual review each year on the
anniversary of the date of this letter.

6.2.
All payments to you will be subject to deductions of tax, PRSI, Universal Social
Charge and any other deductions required by law or provided for in this letter.
You will be notified each month by the Company of the amount of your gross and
net remuneration and of the nature and amount of all deductions.

6.3.
For the purposes of the National Minimum Wage Act, 2000, the pay reference
period shall be a month. In accordance with section 23 of the Act, you may
request from the Company a written statement of your average hourly rate of pay
for any pay reference period (other than a current pay reference period) falling
within the twelve month period immediately preceding the request.

7.
SIGNING BONUS

7.1.
You will be entitled to a one time signing bonus of €16,000 to be paid in
coordination with the first possible regular payroll processing, subject to the
usual deductions of tax, PRSI, Universal Social Charge and any other deductions
required by law or provided for in this letter.

8.
BONUS

You will be entitled to be considered for a bonus based on your performance. Any
bonus payment will be at the sole discretion of the Board. You will not be
entitled to a bonus if your employment has been terminated, or notice of such
termination has been given by either you or the Company, prior to the date the
bonus is paid.
9.
EQUITY

Subject to approval by the Board of Director, your offer includes a grant of
options to purchase 20,000 Jazz Pharmaceuticals ordinary shares and a grant of
10,000 restricted stock units (RSUs) giving you a right to receive Jazz
Pharmaceuticals ordinary shares at a future date. Subject to the plan as in
effect and your continued employment on each vesting date as per the Company
equity plan.
10.
EXPENSES

All properly vouched and authorised expenses incurred by you on Company business
will be reimbursed by the Company.
11.
HOLIDAYS

You will be entitled to 21 working days holidays (exclusive of all Irish bank
and other public holidays in accordance with the Organisation of Working Time
Act 1997) in each year. Your holidays are to be taken by arrangement with the
Company, at such time or times that the Company considers to be most convenient
having regard to the requirements of your position.
The Company’s holiday year runs from 1 January to 31 December. Holidays from the
previous year may not be carried over to the following year except with the
Company’s consent. Upon notice of termination of employment being served by
either party, the Company may, subject to the provisions of the Organisation of
Working Time Act 1997, require you to take any unused holidays accrued at that
time during any notice period. Alternatively, the Company may, at its
discretion, on termination of the employment, make a payment in lieu of accrued
contractual holiday entitlement.





--------------------------------------------------------------------------------







12.
BENEFIT SCHEMES

Pension Scheme:
The Company has no pension scheme. The Company does provide access to a personal
retirement savings account (PRSA). If you wish to begin making contributions to
a PRSA, please contact Bridget O’Brien.
13.
DUTIES

You will carry out duties as assigned to you from time to time by the Company.
Your area of work and/or specific responsibilities may be altered from time to
time by the Company as the circumstances of the business dictate.
14.
PERIOD OF EMPLOYMENT

Subject to the provisions of Clauses 16, 17, 16 and 21, your employment will
continue until terminated by you or the Company giving the other at least 2
months’ written notice of termination (or, if longer, the period required by
law).
15.
PAYMENT IN LIEU OF NOTICE/ GARDEN LEAVE

Where notice of termination of your employment is given, whether by you or the
Company, the Company will have the right to:
15.1.
pay you in lieu of notice the amount of your entitlement to salary in respect of
such notice period; or

15.2.
require you to cease performing or exercising during some or all of the
remainder of any notice period some or all of the powers, authorities and
discretions delegated to you in your employment and/or to cease attending your
place of work during such period.

16.
TERMINATION

Your employment may be terminated without prior notice if, at any time after the
date of this letter, you:
16.1.
are guilty of any material breach or non-observance of the provisions contained
in this letter;

16.2.
are guilty of any serious misconduct in the discharge of the duties of your
employment or in connection with or affecting the business of the Company;

16.3.
commit any serious act of dishonesty or repeated acts of dishonesty;

16.4.
become of unsound mind; or

16.5.
are convicted of any offence (other than minor traffic offences or any other
offence which in the opinion of the Board does not affect your position with the
Company).

17.
NORMAL RETIREMENT AGE

The Company’s normal retirement age is 65. Your employment will end
automatically on your 65th birthday if it has not terminated before then in
accordance with the provisions of this contract.
18.
ILLNESS

Absences from work for whatever reason must be notified to your Manager as soon
as possible on the first day of absence. Payment of salary for any absences
attributable to illness will be at the sole discretion of the Company.





--------------------------------------------------------------------------------







If you are at any time prevented by illness, injury, accident or any other
circumstances from discharging all your duties for a period of three consecutive
days, then a satisfactory certificate will be required from your doctor in
respect of such absence.
The Company reserves the right, at any time, to require you to undergo a medical
examination by a Doctor or Consultant nominated by the Company, in which event
the Company will bear the cost of such examination.
19.
DISCIPLINARY RULES AND PROCEDURE

19.1.
You will conduct yourself with propriety at all times and with due regard for
the Company and each of its associated companies and the clients and employees
of each such company.

19.2.
In the event that your conduct or performance falls short of the standards
required by the Company or the Board in any respect, (other than cases of
misconduct) you will receive at first instance, a verbal warning, followed, if
necessary in the event of a repetition, by a written warning which, in
appropriate circumstances, may be deemed to be a final written warning. In the
event of further breach of conduct or poor performance, and following due
investigation during which you will be afforded an opportunity to make whatever
representations you consider appropriate, your employment may be terminated by
the Company, with or without notice as is deemed appropriate. Where appropriate,
because of the gravity of your conduct or performance, the Company reserves the
right to commence this procedure at any stage.

19.3.
In order to investigate a complaint against you, the Company may suspend you on
full pay for as long as may be necessary to carry out an investigation and hold
a disciplinary hearing.

20.
CONFIDENTIALITY

20.1.
You will not, except as authorised or required by your duties, reveal to any
person, persons or company any information of a confidential or proprietary
nature, including any trade secrets, secret or confidential operations,
processes or dealings or any information concerning the organisation, business,
finances, transactions or affairs of the Company, its subsidiary or associated
companies or their existing or potential customers which may come to your
knowledge during the period of your employment with the Company (“Confidential
Information”). You will keep all Confidential Information entrusted to you
completely secret and will not use or attempt to use any Confidential
Information in any manner which may injure or cause loss either directly or
indirectly to the Company or any of its subsidiary or associated companies or
their existing or potential customers or its or their business or businesses, or
may be likely so to do. This restriction will continue to apply after the
termination of your employment without limit in point of time but will cease to
apply to information or knowledge which may reasonably be said to have come into
the public domain other than by reason of breach of the provisions of this
letter.

20.2.
You will not during the term of your employment with the Company make otherwise
than for the benefit of the Company any notes or memoranda relating to any
matter within the scope of the business of the Company, its subsidiary or
associated companies or their existing or potential customers or concerning any
of the dealings or affairs of any such company nor will you either during the
term of your employment with the Company or afterwards use or permit to be used
any such notes or memoranda otherwise than for the benefit of the Company, it
being the intention of the parties that all such notes or memoranda made by you
will be the property of the Company and left at its offices upon the termination
of your employment with the Company.






--------------------------------------------------------------------------------







21.
PROPRIETARY RIGHTS

21.1.
In this Clause 21, “IP” means all intellectual property rights of whatever
nature, including copyright (present and future), moral rights, patents, trade
marks, design rights and database rights (whether or not any of these is
registered and including any applications for registration of any such rights),
know-how, Confidential Information and trade secrets and all rights or forms of
protection of a similar nature or having similar effect to any of these which
may exist anywhere in the world.

21.2.
You will immediately disclose to the Company any discovery or invention or
process or improvement in procedure made or discovered by you (whether or not in
conjunction with any other person or persons) while in the employment of the
Company in connection with or in any way affecting or relating to the business
of the Company, its subsidiary or associated companies or capable of being used
or adapted for use therein or in connection therewith (“Inventions”) will
forthwith be disclosed to the Company. All Inventions will belong solely to the
Company or such other person, persons or company as the Company may nominate for
the purpose. Any IP developed in whole or in part by you in connection with your
employment with the Company will immediately vest in the Company (or a nominee
of the Company where the Company requires) absolutely.

21.3.
If and whenever required so to do (whether during or after the termination of
your employment) you will without charge and at the expense of the Company or
its nominee apply or join in applying for letters patent or other form of
protection for any IP referred to in this Clause 21 and execute all instruments
and do all things considered necessary in the absolute discretion of the Company
in relation to the said IP including vesting all right and title to such IP when
obtained in the Company (or its nominee) as sole beneficial owner, or in such
other person as the Company may require.

21.4.
You irrevocably appoint the Company to be your attorney in your name and on your
behalf to execute and do any such instruments or things and generally to use
your name for the purpose of giving to the Company (or its nominee) the full
benefit of the provisions of this Clause 21. A certificate in writing signed by
any executive or the Secretary of the Company that any instrument or act falls
within the authority conferred in this Clause 21.4 will be conclusive evidence
that such is the case in favour of a third party.

21.5.
To the extent that you cannot assign any IP to the Company (or its nominee), it
is agreed that any such right (including, where applicable, any moral right,
such as a right of paternity or integrity) will be waived as against the
Company. You may not under any circumstances exercise any IP against the Company
or any of its subsidiary or associated companies or any nominee of any of them.

22.
RESTRICTIVE COVENANTS

22.1.
You may not during the period of your employment with the Company, without prior
written consent of the Company, engage, whether directly or indirectly, in any
business or employment which is similar to or competitive with the business of
the Company or its subsidiary or associated companies or which may in the
Company’s opinion impair your ability to act at all times in the best interest
of the Company.

22.2.
You undertake that for a period of 12 months after the date of the termination
of your employment, in the Republic of Ireland, you will not, directly or
indirectly, be employed, engaged, concerned or interested, in any business
directly competing with the products sold by the Company or its subsidiary
or associated companies at that time, whether on your own account or in
partnership or as an employee, director or manager for any other person.






--------------------------------------------------------------------------------







22.3.
You also undertake that for a period of 12 months after the termination of your
employment, you will not, in competition with the Company or its subsidiary or
associated companies, solicit or entice or endeavour to solicit or entice away
from the Company any person who was at any time in the twelve months prior to
the termination of your employment with the Company employed or engaged by the
Company or its subsidiary or associated companies and who, by means of such
employment, is or is likely to be in possession of confidential information
relating to the Company or its subsidiary or associated companies.

22.4.
You acknowledge and agree that all of the restrictions contained in this letter
are reasonable and necessary to protect the interests of the Company and its
subsidiary and associated companies and you agree that the Company may seek
equitable remedies to enforce them in addition to any other legal remedies it
has.

22.5.
If any provision in this Clause 22 is deemed to be, or becomes invalid, illegal,
void or unenforceable under applicable laws, such provision will be deemed
amended to conform to applicable laws so as to be valid and enforceable
(including, by way of example, by restricting the area, duration and/or scope of
the covenants in to such area, duration and/or scope as would be held
reasonable), or if it cannot be so amended without materially altering the
intention of the parties, it will be deleted, but the validity, legality and
enforceability of the remaining provisions of this letter shall not be impaired
or affected in any way.

23.
DATA PROTECTION ACTS 1988 AND 2003

23.1.
You hereby acknowledge that during the course of your employment with the
Company, the Company will keep personal data and sensitive personal data (e.g.
doctor’s certificates or medical reports) relating to you on computer and in
manual files/paper files. You hereby acknowledge and agree that the Company is
permitted to hold and process personal information about you as part of its
personnel and other business records and may use such information in the course
of the Company’s business. You further agree that the Company may disclose such
information to third parties in the event that such disclosure is in the
Company’s view required by the proper conduct of the Company’s business. This
clause applies to information held, used or disclosed in any medium.

23.2.
You acknowledge and give your consent and authorisation to the Company’s
monitoring of its communication and electronic equipment where it has a
reasonable suspicion of inappropriate use including, without limitation, the
Company’s telephone, facsimile, and internet and e-mail systems, and information
stored on the Company’s telephone equipment (including floppy disks that are the
property of the Company).

24.
HEALTH & SAFETY

24.1.
The Company takes seriously its obligations regarding the safety, health and
welfare of its employees and in that regard your attention is drawn to the
Company safety statement (which is available for viewing on the intranet). By
signing this letter, you agree to take reasonable care of your own safety and
health and that of any other persons who may be affected by your acts or
admissions while at work. You also agree to cooperate with the Company and any
other person to enable compliance with any provision of the Safety, Health and
Welfare at Work Acts 1989 and 2005 and any Regulation made thereunder.






--------------------------------------------------------------------------------







25.
MISCELLANEOUS PROVISIONS

25.1.
Notices. Any notice under this letter will be given in writing and will be
deemed to have been duly given if delivered personally to the addressee or the
duly authorised agent of the addressee or sent by prepaid registered post to the
last known address of the party to whom such notice is given. Any such notice
will be deemed to have been duly given at the time of delivery if delivered
personally, or two working days after posting if sent by prepaid registered
post.

25.2.
Entire Agreement. This letter is in substitution for all previous agreements and
undertakings (if any) either written or verbal between the Company and you, and
all such agreements and undertakings will be deemed to have been terminated by
mutual consent as from the date of your execution of this letter.

25.3.
Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of Ireland, and shall be subject to the
exclusive jurisdiction of the Irish courts.

25.4.
The information contained in this letter constitutes a written statement of
particulars of your employment with the Company in accordance with the
requirements of section 3 of the Terms of Employment Act 1994.

***
If you choose to accept the terms and conditions of employment set out in this
letter, please sign the enclosed copy of the letter and return it to me.
Yours sincerely
   /s/ David Brabazon    14/5/2012    
David Brabazon
Duly authorised for and on behalf of
Jazz Pharmaceuticals PLC
I accept employment with the Company on the terms and conditions as set out in
the Company’s letter of which this is a copy.
Signed:       /s/ Patricia Carr    
Dated:       16/05/2012    





